DETAILED ACTION
Amendment and Request for Continued Examination received 14 December 2021.  Claims 11-21 are pending and have been considered as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 11, “a rest state” in line 10 does not clearly relate back to “a rest state” in line 8.  If the same rest state is at issue, amendment to “the rest state” in line 10 is respectfully suggested.  Clarification is required.  Claims 12-20 depending from Claim 11 are therefore rejected.
As per Claim 21, “a rest state” in line 9 does not clearly relate back to “a rest state” in line 7.  If the same rest state is at issue, amendment to “the rest state” in line 9 is respectfully suggested.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US Patent No. 4,662,178).

As per Claim 11, Rasmussen discloses attitude control apparatus (216) for a satellite (210) (Fig. 11; 7:50-8:14), the attitude control apparatus (216) comprising:
at least three electric motors (222, 228, 232) arranged to enable a torque (as per pitch adjustment, roll adjustment, yaw adjustment in 8:6-14) to be generated with any orientation of an associated torque vector (Fig. 11; 7:50-8:14);
a controller (as per activating/deactivating motors in 8:6-14) configured to drive said at least three electric motors (222, 228, 232) based on a torque control (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) (Fig. 11; 4:19-5:8, 7:50-8:14); and
wherein the torque control (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) of said controller (as per activating/deactivating motors in 8:6-14) is configured to
operate said at least three electric motors (222, 228, 232) in a rest state (as per “flywheels are decelerated to zero rotational velocity” in 4:61-67) where rotors of said at least three electric motors (222, 228, 232) do not rotate (Fig. 11; 4:19-5:8, 7:50-8:14); and
operate said at least three electric motors (222, 228, 232) outside a rest state (as per “flywheels are decelerated to zero rotational velocity” in 4:61-67) only when an acceleration torque (as per accelerate in 4:57-60) and a braking torque (as per decelerated in 4:61-67) are required in order to execute an agile attitude change maneuver (as per attitudinal change in 4:61-64) (Fig. 11; 4:19-5:8, 7:50-8:14).



As per Claim 17, Rasmussen further discloses wherein said controller (as per activating/deactivating motors in 8:6-14) is further configured to drive said at least three electric motors (222, 228, 232) so as to execute a normal attitude change maneuver (pitch, roll, and yaw in 8:6-14) of the satellite (Fig. 11; 4:19-5:8, 7:50-8:14).

As per Claim 20, Rasmussen further discloses wherein said controller (as per activating/deactivating motors in 8:6-14) is configured to control the torque (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) based on a torque characteristic curve (as per desired pitch, roll adjustment … as desired, yaw adjustment … as desired in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Patent No. 4,662,178) in view of Karpenko (US Patent No. 8,880,246).

As per Claim 13, Rasmussen discloses all limitations of Claim 11.  Rasmussen does not expressly disclose wherein said at least three electric motors are configured to generate at least a torque of 0.09 newton-meters per kilogram of net mass.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the CMGs generate a torque of on the order of 0.09 newton-meters (as per 420, 440) (Figs. 11, 17; 7:47-53, 15:25-27, 17:37-18:4).  In this way, the system provides an optimal attitude response (17:32-18:4).  Like Rasmussen, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmussen and Karpenko, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Karpenko to the system of Rasmussen since doing so would enhance the system by providing optimal attitude response.

As per Claim 14, the combination of Rasmussen and Karpenko teaches or suggests all limitations of Claim 13.  Rasmussen does not expressly disclose wherein said at least three electric motors are configured to generate at least a torque of 0.45 newton-meters per kilogram of net mass.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the 
Therefore, from these teachings of Rasmussen and Karpenko, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Karpenko to the system of Rasmussen since doing so would enhance the system by providing optimal attitude response.

As per Claim 15, Rasmussen discloses all limitations of Claim 11.  Rasmussen does not expressly disclose wherein said at least three electric motors include at least one fourth electric motor, wherein said at least four electric motors are arranged in a tetrahedral arrangement such that, even if one of said electric motors fails, a torque at any orientation of an associated torque vector may be generated with the respectively remaining three electric motors.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, at least three electric motors (as per rotor housing 16 of each CMG 12) include at least one fourth electric motor (Fig. 3; 5:22-53), wherein said at least four electric motors (as per rotor housing 16 of each CMG 12) are arranged in a tetrahedral arrangement (Fig. 3) such that, even if one of said electric motors fails (as per rotor housing 16 of each CMG 12), a torque at any orientation of an associated torque vector (q, ω) may be generated with the respectively remaining three electric motors (as per rotor housing 16 of each CMG 12) (Fig. 3-4, 6-7; 5:22-6:45, 8:23-60, 16:65-17:3).  In this way, control may be maintained even in the event of hardware failures (16:65-17:3).  Like Rasmussen, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmussen and Karpenko, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Karpenko to the 

As per Claim 16, Rasmussen discloses all limitations of Claim 11.  Rasmussen does not expressly disclose at least one tethered gyroscope, and wherein said controller is further configured to additionally drive said at least one tethered gyroscope.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the system includes at least one tethered gyroscope (12), and wherein said controller (30) is further configured to additionally drive said at least one tethered gyroscope (12) (Figs. 1-4, 6-7; 5:22-6:45, 8:23-60).  In this way, the CMGs may be manipulated about gimbal axes (22) (5:22-53).  Like Rasmussen, Karpenko is concerned with attitude control systems.
Therefore, from these teachings of Rasmussen and Karpenko, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Karpenko to the system of Rasmussen since doing so would enhance the system allowing manipulation of the flywheels about gimbal axes.

As per Claim 21, Rasmussen discloses an attitude control method for a satellite (210) (Fig. 11; 7:50-8:14), the satellite having an attitude control apparatus (216) with at least three electric motors (222, 228, 232) and a controller (as per activating/deactivating motors in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14), wherein the at least three electric motors (222, 228, 232) are arranged in such a way that a torque (as per counter rotation in 4:46 and “Angular momentum is conserved” in 4:55) may be generated with any orientation of an associated torque vector (as per pitch, roll, and yaw in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14), wherein the controller (as per activating/deactivating motors in 8:6-14) is configured to drive the at least three electric motors (222, 228, 232) based on a torque controller (as per counter rotation in 
receiving a target orientation (as per desired pitch, roll … as desired, and yaw … as desired in 8:6-14) of the satellite (210) (Fig. 11; 4:19-5:8, 7:50-8:14);
calculating with the controller (as per activating/deactivating motors in 8:6-14) an acceleration torque (as per accelerate in 4:57-60) and a braking torque (as per decelerated in 4:61-67) (Fig. 11; 4:19-5:8, 7:50-8:14); and
generating the calculated acceleration torque (as per accelerate in 4:57-60) and the calculated braking torque (as per decelerated in 4:61-67) by driving the at least three electric motors (222, 228, 232) with the controller (as per activating/deactivating motors in 8:6-14) (Fig. 11; 4:19-5:8, 7:50-8:14).
Rasmussen does not expressly disclose wherein the acceleration torque and braking torque is calculated based on a comparison between the target orientation and an actual orientation of the satellite.
Karpenko discloses an attitude control system (30) for a satellite (10) in which the attitude control system (30) actuates a plurality of CMGs (12) (Figs. 1, 4; 5:13-7:25).  In one embodiment, the controller (30) determines acceleration torque (e.g., positive slope in 540 via 44) and braking torque 
Therefore, from these teachings of Rasmussen and Karpenko, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Karpenko to the system of Rasmussen since doing so would enhance the system by minimizing error.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Patent No. 4,662,178) in view of Studer (US Patent No. 4,732,353).

As per Claim 18, Rasmussen discloses all limitations of Claim 11.  Rasmussen does not expressly disclose wherein the apparatus is configured to at least partially recover energy that has been converted in order to apply the torque.
Studer discloses a control system (as per 76) for positioning a satellite (Fig. 7; 1:19-26, 2:39-3:35, 5:7-60).  In one embodiment, the apparatus is configured to at least partially recover energy that has been converted in order to apply the torque (Fig. 7; 2, 2:5, 4:60-5:60).  In this way, the system can be operated without regard to practical considerations of power efficiency (5:3-6).  Like Rasmussen, Studer is concerned with satellite positioning systems.
Therefore, from these teachings of Rasmussen and Studer, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Studer to the system of Rasmussen since doing so would enhance the system by adapting the system to operate without regard to practical considerations of power efficiency.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Patent No. 4,662,178) in view of Ford (US Patent No. 5,474,263).


Ford discloses a system (10) for positioning a satellite (Figs. 1-2; 5:15-61).  In one embodiment, a plurality of motors (46) have an interlock (70) (Figs. 2-3; 5:32-6:29), said interlock (70) being configured to enable said at least the plurality of motors (46) to independently and irreversibly release the interlock (70) by applying a corresponding torque (6:38-41, 7:21-8:27).  In this way, launch loads are not transmitted to the rotor structure (1:19-27, 2:3-26, 8:9-27).  Like Rasmussen, Ford is concerned with satellite control systems.
Therefore, from these teachings of Rasmussen and Ford, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ford to the system of Rasmussen since doing so would enhance the system by preventing launch load from being transmitted to the rotor structure.
Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Karpenko does not anticipate the claim, specifically the claimed feature of ‘the torque control of said controller [being] configured to operate said at least three electric motors in a rest state where rotors of said at least three electric motors do not rotate; and operate said at least three electric motors outside a rest state only when an acceleration torque and a braking torque are required in order to execute an agile attitude change maneuver’” (page 6-7 of Amendment).  Upon further consideration of the teachings of Karpenko in view of the amended claim language, rejections 
Applicant argues that the rejections under 35 USC 102 should not be maintained because “The CMGs of Karpenko are continuously running, they not operated in a ‘rest state’ as currently claimed at any point and cannot then be operated outside of a rest state ‘only when an acceleration torque and a braking torque are required’ to execute a maneuver” (page 7-8 of Amendment).  Upon further consideration of the teachings of Karpenko in view of the amended claim language, rejections under 35 USC 102 in view of Karpenko are not maintained.  However, the amendments necessitated the new ground(s) of rejected presented above.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “An advantage of this feature is that because the at least three electric motors are in this rest state (i.e., not rotating) most of the time, they do not create vibrations and as a result save energy” whereas “the flywheels of Karpenko are not in a rest state, i.e. due to the use of CMG's rotors that are continuously rotating, Karpenko does not teach a rest state in which the rotors are at rest, i.e. not rotating” (page 8-9 of Amendment).  As a preliminary matter, no claim recites “vibrations” or “save energy”.  Accordingly, these unclaimed features do not provide a basis for distinguishing the claimed invention from prior art.  Further, as discussed above, rejections under 35 USC 102 in view of Karpenko are not maintained in view of the amended claim language.  Accordingly, Applicant’s argument does not identify a basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bonn (US Pub. No. 2005/0125111) and Ross (“A review of pseudospectral optimal control:
From theory to flight”; Annual Reviews in Control 36; 2012; pages 182-197) disclose spacecraft control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664